10-4456-cv
  Dunn v. Albany Medical College


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL

          At a stated term of the United States Court of Appeals for the Second Circuit, held at the
  Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
  on the 15th day of November, two thousand eleven.

  PRESENT:
              JOSEPH M. McLAUGHLIN,
              ROBERT D. SACK,
              PETER W. HALL,
                    Circuit Judges.
  _____________________________________

  Robert Dunn, Jr.,

                            Plaintiff-Appellant,
                   v.                                                    No. 10-4456-cv

  Albany Medical College,

                            Defendant-Appellee.

  _____________________________________


  FOR PLAINTIFF-APPELLANT:                         Robert Dunn, Jr., pro se, Chicago, IL.

  FOR DEFENDANT-APPELLEE:                          Nicholas John D’Ambrosio, Jr., Bond, Schoeneck
                                                   & King, PLLC, Albany, NY.

  _____________________________________
       Appeal from an order of the United States District Court for the Northern District of New

York (Kahn, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.

       Appellant Robert Dunn, Jr., proceeding pro se, appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion to vacate the court’s judgment dismissing his employment

discrimination action.

       Because Dunn filed a notice of appeal solely as to the district court’s denial of his Rule

60(b) motion, his appeal “brings up for review only the denial of the motion and not the merits of

the underlying judgment.” Malik v. McGinnis, 293 F.3d 559, 561 (2d Cir. 2002) (internal

quotation marks omitted). We review the denial of a Rule 60(b) motion for abuse of discretion.

See Harris v. Kuhlmann, 346 F.3d 330, 348 (2d Cir. 2003). Rule 60(b) is “a mechanism for

‘extraordinary judicial relief’ invoked only if the moving party demonstrates ‘exceptional

circumstances.’” Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008) (quoting

Paddington Partners v. Bouchard, 34 F.3d 1132, 1142 (2d Cir. 1994)).

       The underlying action was dismissed by the district court following Dunn’s failure to

timely respond to Defendant’s interrogatories and to file an amended complaint, which he had

been directed to do in a prior decision. Nearly two months after the dismissal, Dunn moved

under Rule 60(b) to vacate it, arguing excusable neglect because he allegedly had not received a

copy of the court’s prior decision or its judgment of dismissal. The district court denied the

motion, finding that Dunn’s mere denial of receipt of the two documents was insufficient to

overcome the presumption of delivery. This was not an abuse of discretion.


                                                 2
       Dunn’s principal argument on appeal is that absent affirmative proof of delivery, it was

error for the district court to presume that he received the two documents in question. Our

precedent makes clear, however, that where the record shows that a properly addressed piece of

mail was placed in the care of the Postal Service, that piece of mail “is presumed to have been

delivered.” Hoffenberg v. Comm’r, 905 F.2d 665, 666 (2d Cir. 1990); accord O’Rourke v.

United States, 587 F.3d 537, 541 n.4 (2d Cir. 2009). Here, a review of the docket sheet indicates

that copies of both the June 2010 decision and the July 2010 judgment were placed in the mail

by the clerk of the district court, and there is no dispute that Dunn’s mailing address was correct.

Delivery is thus presumed. Dunn’s only challenge to this presumption is his continued denial

that the documents were received, but he fails to identify any evidence that might indicate why

this is the case. We have long held, however, that “[d]enial of receipt, without more, is

insufficient to rebut the presumption.” Akey v. Clinton Cnty., 375 F.3d 231, 235 (2d Cir. 2004);

accord Ma v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 597 F.3d 84, 92 (2d Cir. 2010).

Thus, his challenge is unavailing.

       We have considered all of Dunn’s arguments and find them to be without merit.

Accordingly, we AFFIRM the order of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3